In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00274-CR


                              ANTHONY PANSZA, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 187th District Court
                                     Bexar County, Texas
              Trial Court No. 2012CR5757, Honorable Raymond Angelini, Presiding

                                       October 13, 2014

                      ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Anthony Pansza, filed notice of appeal from a judgment adjudicating

him guilty of the offense of murder,1 and sentence of forty years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice. The appellate court

clerk received and filed the trial court clerk’s record on August 4, 2014. The official

court reporter filed the reporter’s record with the appellate court clerk on August 7.




      1
          See TEX. PENAL CODE ANN. § 19.02 (West 2011).
Consequently, appellant’s brief was due to be filed on or before September 8, 2014.2

See TEX. R. APP. P. 38.6. On September 16, this Court sent appellant notice that his

brief was past due. In that letter, this Court informed appellant that, if he failed to file his

brief by September 26, the appeal would be abated and the cause remanded to the trial

court without further notice. To date, appellant has not filed his brief nor responded to

our September 16 correspondence.


       Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2).          The clerk’s record reflects that the trial court has

appointed Debra L. Parker to represent appellant on appeal. Upon remand, the judge

of the trial court is directed to immediately cause notice to be given of and to conduct a

hearing to determine: (1) whether appellant desires to prosecute this appeal; (2) if

appellant desires to prosecute this appeal, whether appellant is indigent; (3) whether

present counsel for appellant has abandoned the appeal; (4) if appellant desires to

prosecute this appeal and is indigent, whether appellant=s present counsel should be

replaced; and (5) what orders, if any, should be entered to assure the filing of

appropriate notices and documentation to dismiss appellant=s appeal if appellant does

not desire to prosecute this appeal or, if appellant desires to prosecute this appeal, to

assure that the appeal will be diligently pursued. If the trial court determines that the

present attorney for appellant should be replaced, the trial court should cause the Clerk

of this Court to be furnished the name, address, and State Bar of Texas identification

number of the newly-appointed or newly-retained attorney.


       2
        Thirty days from the date that the clerk’s record was filed would be September 6. However,
September 6, 2014, was a Saturday. Thus, the deadline for filing appellant’s brief would be extended to
Monday, September 8, 2014. See TEX. R. APP. P. 4.1(a).

                                                  2
      The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file findings of fact, conclusions of law, and recommendations addressing the

determinations identified above and cause them to be included in a supplemental clerk=s

record; (3) cause the hearing proceedings to be transcribed and included in a

supplemental reporter=s record; (4) have a record of the proceedings made to the extent

any of the proceedings are not included in the supplemental clerk=s record or the

supplemental reporter=s record; and (5) cause the records of the proceedings to be sent

to this Court. See TEX. R. APP. P. 38.8(b)(3). In the absence of a request for extension

of time from the trial court, the supplemental clerk=s record, supplemental reporter=s

record, and any additional proceeding records, including any orders, findings,

conclusions, and recommendations, are to be sent so as to be received by the Clerk of

this Court not later than Wednesday, November 12, 2014.




                                                      Per Curiam


Do not publish.




                                           3